



Exhibit 10.9




EXECUTION VERSION
FIFTH AMENDED AND RESTATED
PLEDGE AGREEMENT
THIS FIFTH AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”) dated
as of February 22, 2017 is being entered among EACH OF THE UNDERSIGNED AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE JOINDER
AGREEMENT (each a “Pledgor” and collectively the “Pledgors”) and BANK OF
AMERICA, N.A., a national banking association, as administrative agent (together
with its successors in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement (as defined below)).
WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), MasTec North
America, Inc., a Florida corporation (together with the Company, collectively,
the “Borrowers” and each individually a “Borrower”), the lenders party thereto
(the “Existing Lenders”) and the Administrative Agent are parties to that
certain Third Amended and Restated Credit Agreement dated as of August 22, 2011
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders agreed to
provide a revolving credit facility, a multi-currency revolving credit facility,
a letter of credit subfacility and a term loan facility to the Company and its
Subsidiaries;
WHEREAS, in connection with the Existing Credit Agreement, the Borrowers,
certain Subsidiaries (as defined in the Existing Credit Agreement) of the
Borrowers and the Administrative Agent entered into that certain Fourth Amended,
Restated and Consolidated Pledge Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Pledge Agreement”);
WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Administrative Agent, Bank of America, N.A., as Swing Line Lender and L/C
Issuer, and the lenders now or hereafter party thereto (the “Lenders”), the
Borrowers have requested that the Existing Credit Agreement be amended and
restated, and the Administrative Agent and the Lenders are willing to so amend
and restate the Existing Credit Agreement;
WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Pledgors to enter
into this Pledge Agreement, and the Secured Parties are unwilling to extend and
maintain the credit facilities provided under the Loan Documents unless the
Pledgors enter into this Pledge Agreement;
WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Pledgors pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit; and
NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Credit Agreement and (b) the Secured Parties
to from time to time make and maintain extensions of credit under the Credit
Agreement and under the Secured Cash
Management Agreements, the Secured Hedge Agreements and the Secured Permitted
Standalone Letters of Credit, the parties hereto agree that the Existing Pledge
Agreement is hereby amended and restated in this Pledge Agreement, with the
effect that the Existing Pledge Agreement as so amended and restated is hereby
continued into this Pledge Agreement, and this Pledge Agreement shall constitute
neither a release nor novation of any lien or security interest arising under
the Existing Pledge Agreement nor a refinancing of any indebtedness or
obligations arising or secured thereunder or under the Existing Credit Agreement
or related documents, but rather the liens and security interests in effect
under the Existing Pledge Agreement shall continue in effect on the terms
hereof, as follows:
1.Definitions. Capitalized terms used herein, unless otherwise defined, shall
have the meanings ascribed to them in the Credit Agreement. As used herein, the
following terms shall have the following meanings:
“Pledged Collateral” shall have the meaning ascribed to it in Section 2 hereof.
“Pledged Interests” shall have the meaning ascribed to it in Section 2 hereof.
“Pledged Subsidiaries” shall have the meaning ascribed to it in Section 2
hereof.
“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) under (i) the Credit Agreement and
each of the other Loan Documents (including this Pledge Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Cash Management
Agreements, Secured Hedge Agreements or Secured Permitted Standalone Letters of
Credit to which any Loan Party, or, in the case of a Secured Permitted
Standalone Letter of Credit, any Restricted Subsidiary thereof, is now or
hereafter becomes a party, and (b) as to each Subsidiary Guarantor, the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Subsidiary Guaranty and each of the other Loan
Documents (including this Pledge Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreements, Secured Hedge.
Agreements or Secured Permitted Standalone Letters of Credit to which it or a
Restricted Subsidiary thereof is now or hereafter becomes a party.
“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.





--------------------------------------------------------------------------------





2.Pledge; Administrative Agent’s Duties.
(a)As collateral security for the payment and performance by each Pledgor of its
now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Secured Parties a first priority security interest in all of the following
items of property in which it now has or may at any time hereafter acquire an
interest or the power to transfer rights therein, and wheresoever located
(collectively, the “Pledged Collateral”):
(i)all Equity Interests in all of its direct Subsidiaries (other than PPMASI,
LLC or any Prohibited Subsidiaries) (limited, in the case of each Subsidiary
that is a CFC or a CFC Holdco, to a pledge of 66% of the Voting Equity Interests
of each such first-tier CFC or first-tier CFC Holdco), in each case, whether now
existing or hereafter created or acquired (collectively, the “Pledged
Interests”), including the Pledged Interests more particularly described on
Annex A (such Subsidiaries, together with all other Subsidiaries whose Equity
Interests may be required to be subject to this Pledge Agreement from time to
time, are referred to collectively as the “Pledged Subsidiaries”);
(ii)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;
(iii)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
(iv)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(v)all proceeds of any of the foregoing.
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to, and the term “Pledged
Collateral” shall not include, any Excluded Asset.
(b)The Administrative Agent shall have no duty with respect to any of the
Pledged Collateral other than the duty to use reasonable care in the safe
custody of any tangible items of the Pledged Collateral in its possession.
Without limiting the generality of the foregoing, the Administrative Agent shall
be under no obligation to sell any of the Pledged Collateral or otherwise to
take any steps necessary to preserve the value of any of the Pledged Collateral
or to preserve rights in the Pledged Collateral against any other Persons, but
may do so at its option, and all expenses incurred in connection therewith shall
be for the sole account of Pledgors.
(c)Each Pledgor hereby ratifies, reaffirms and renews and continues its prior
pledge and grant of a security interest in favor of the Administrative Agent,
for the benefit of the Secured Parties, in all of such Pledgor’s respective
portion of the Pledged Collateral described in the Existing Pledge Agreement.
3.Voting Rights. During the term of this Pledge Agreement, and so long as no
Event of Default shall exist, each Pledgor shall have the right to vote all or
any portion of the Equity Interests owned by such Pledgor on all corporate
questions and exercise any and all voting and other consensual rights pertaining
to its respective portion of the Pledged Collateral or any part thereof, in each
case for all purposes not inconsistent with the terms of this Pledge Agreement
or any of the other Loan Documents. the Administrative Agent shall execute and
deliver or cause to be executed and delivered to Pledgors proxies with respect
to the Pledged Collateral for the purpose of enabling Pledgors to exercise the
voting and other rights which they are entitled to exercise pursuant to this
Section 3 and to receive the dividends, distributions or interest payments which
it is authorized to receive and retain pursuant to Section 4 below. Upon the
occurrence and during the continuance of an Event of Default and the
Administrative Agent’s election to exercise its rights and remedies hereunder
with respect to the Pledged Collateral in consequence thereof, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to this Section 3 shall cease, and
all such rights shall thereupon become vested in the Administrative Agent, for
the benefit of the Secured Parties, who shall thereupon have the sole right to
exercise such voting and other consensual rights, and any and all proxies
theretofore executed by the Administrative Agent shall terminate and thereafter
be null and void and of no effect whatsoever.
4.Collection of Dividend Payments. During the term of this Pledge Agreement, and
so long as there shall not occur or exist any Event of Default, each Pledgor
shall have the right to receive and retain any and all dividends and other
distributions payable by any Pledged Subsidiary to such Pledgor on account of
any of the Pledged Collateral except as otherwise provided in the Loan
Documents. Upon the occurrence and during the continuation of any Event of
Default, all dividends and other distributions payable by any Pledged Subsidiary
on account of any of the Pledged Collateral shall be paid to the Administrative
Agent and any such sum received by any Pledgor shall be deemed to be held by
such Pledgor in trust for the benefit of the Administrative Agent and shall be
forthwith turned over to the Administrative Agent for application by the
Administrative Agent to the Secured Obligations in such order of application as
is specified in the Credit Agreement.
5.Representations and Warranties of Pledgors. Each Pledgor represents and
warrants to the Administrative Agent as follows (which representations and
warranties shall be deemed continuing): (a) such Pledgor is the legal and
beneficial owner of its respective portion of the Pledged Collateral indicated
on Annex A; (b) all of the Equity Interests constituting Pledged Collateral have
been duly and validly issued, are fully paid and nonassessable, and are owned by
Pledgors free of any Liens except for Liens permitted under Section 7.01 of the
Credit Agreement (“Permitted Liens”); (c) all of the Pledged Interests
constitute (i) 66% of the issued and outstanding Voting Equity Interests (or if
any Pledgor shall own less than 66% of such Voting Equity Interests, then 100%
of the Voting Equity Interests owned by such Pledgor) and 100% of the other
issued and outstanding Equity Interests of each CFC and CFC Holdco constituting
a Pledged Subsidiary and (ii) all of the issued and outstanding Equity Interests
of all Domestic Subsidiaries other than CFCs and CFC Holdcos constituting
Pledged Subsidiaries; (d) except for those restrictions contained in the Loan
Documents, there are no contractual or charter restrictions upon the voting
rights or upon the transfer of any of the Pledged Collateral; (e) such Pledgor
has the right to vote, pledge and grant a security interest in or otherwise
transfer the





--------------------------------------------------------------------------------





Pledged Collateral without the consent of any other party and free of any Liens
other than Permitted Liens and applicable restrictions imposed by any
Governmental Authority, and without any restriction under the organizational
documents of any Pledgor or any Pledged Subsidiary (including the articles of
incorporation or organization or the by-laws or operating agreement of any
Pledgor or any Pledged Subsidiary) or any agreement among any Pledgor’s or any
Pledged Subsidiary’s shareholders or members; (f) this Pledge Agreement has been
duly authorized, executed and delivered by such Pledgor and constitutes a legal,
valid and binding obligation of such Pledgor, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights; (g) the execution, delivery and
performance by such Pledgor of this Pledge Agreement and the exercise by the
Administrative Agent of its rights and remedies hereunder do not and will not
result in the violation of (i) the articles of incorporation or organization or
by-laws or operating agreement of any Pledgor, or (ii) any material agreement,
indenture, instrument or applicable law by which any Pledgor or any Pledged
Subsidiary is bound or to which any Pledgor or any Pledged Subsidiary is subject
(except such Pledgor makes no representation or warranty about the
Administrative Agent’s prospective compliance with any federal or state laws or
regulations governing the sale or exchange of securities), except in the case of
clause (ii) to the extent that could not reasonably be expected to have a
Material Adverse Effect; (h) no consent, filing, approval, registration or
recording is required (x) for the pledge by such Pledgor of the Pledged
Collateral pursuant to this Pledge Agreement or (y) to perfect the Lien created
by this Pledge Agreement, except in each case for consents, filings, approvals,
registrations or recordings which (A) have been duly obtained, taken, given or
made and are in full force and effect or (B) the filing of the Uniform
Commercial Code financing statements; (i) none of the Pledged Collateral is held
or maintained in the form of a securities entitlement or credited to any
securities account; (j) none of the Pledged Collateral constituting membership
interests in a limited liability company is, nor has the relevant Pledged
Subsidiary elected to designate any of the Pledged Collateral as, a “security”
under (and as defined in) Article 8 of the Uniform Commercial Code (the “UCC”);
and (k) unless a power is delivered in connection therewith, none of the Pledged
Collateral is evidenced by a certificate or other writing.
6.Affirmative Covenants of Pledgors. Until the Facility Termination Date, each
Pledgor covenants that it will: (a) warrant and defend at its own expense the
Administrative Agent’s right, title, and security interest in and to the Pledged
Collateral against the claims of any Person; (b) promptly deliver to the
Administrative Agent all written notices with respect to the Pledged Collateral,
and will promptly give written notice to the Administrative Agent of any other
notices received by such Pledgor with respect to the Pledged Collateral; (c) if
any of the Pledged Collateral constituting membership interests in a limited
liability company is hereafter designated by the relevant Pledged Subsidiary as
a “security” under (and as defined in) Article 8 of the UCC, cause such Pledged
Collateral to be certificated; and (d) if at any time hereafter any of the
Pledged Collateral that is not currently certificated becomes certificated,
deliver all certificates or other documents evidencing or representing the
Pledged Collateral to the Administrative Agent, accompanied by powers, all in
form and substance reasonably satisfactory to the Administrative Agent.
7.Negative Covenants of Pledgors. Except as expressly permitted under the Credit
Agreement and the other Loan Documents, until the Facility Termination Date,
each Pledgor covenants that it will not, without the prior written consent of
the Administrative Agent, (a) sell, convey or otherwise dispose of any of the
Pledged Collateral or any interest therein; (b) incur or permit to be incurred
any Lien whatsoever upon or with respect to any of the Pledged Collateral or the
proceeds thereof, other than the security interest created hereby and Permitted
Liens; (c) consent to the issuance by any Pledged Subsidiary of any new Equity
Interests constituting Pledged Collateral of such Pledged Subsidiary; (d)
consent to any merger or other consolidation of any Pledged Subsidiary with or
into any corporation or other entity except to the extent such merger or
consolidation is permitted pursuant to the Loan Documents; (e) cause any Pledged
Collateral to be held or maintained in the form of a security entitlement or
credited to any securities account; (f) designate, or cause any Pledged
Subsidiary to designate, any of the Pledged Collateral constituting membership
interests in a limited liability company as a “security” under Article 8 of the
UCC; or (g) evidence, or permit any Pledged Subsidiary to evidence, any of the
Pledged Collateral which is not currently certificated, with any certificates,
instruments or other writings, unless the relevant Pledged Subsidiary has
complied with the provisions of Section 6(d) of this Pledge Agreement.
8.Irrevocable Authorization and Instruction to Pledged Subsidiaries. To the
extent that any portion of the Pledged Collateral may now or hereafter consist
of uncertificated securities within the meaning of Section 8 of the UCC, each
Pledgor irrevocably authorizes and instructs each Pledged Subsidiary to comply
with any instruction received by such Pledged Subsidiary from the Administrative
Agent with respect to such Pledged Collateral without any other or further
instructions from or consent of any Pledgor, and each Pledgor agrees that each
Pledged Subsidiary shall be fully protected in so complying; provided, however,
that the Administrative Agent agrees that the Administrative Agent will not
issue or deliver any instructions to any Pledged Subsidiary except upon the
occurrence and during the continuance of an Event of Default.
9.Subsequent Changes Affecting Pledged Collateral. Each Pledgor represents to
the Administrative Agent that such Pledgor has made its own arrangements for
keeping informed of changes or potential changes affecting the Pledged
Collateral (including rights to convert, rights to subscribe, payment of
dividends, reorganization or other exchanges, tender offers and voting rights),
and each Pledgor agrees that the Administrative Agent shall have no
responsibility or liability for informing such Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.
10.[Intentionally deleted.]
11.[Intentionally deleted.]
12.Registration. If the Administrative Agent determines that it is required to
register under or otherwise comply in any way with the Securities Act of 1933,
as amended (the “Securities Act”) or any similar federal or state law, with
respect to the securities included in the Pledged Collateral prior to sale
thereof by the Administrative Agent, then upon the occurrence and during the
continuation of an Event of Default, Pledgors will use their best efforts to
cause any such registration to be effectively made, at no expense to the
Administrative Agent, and to continue such registration effective for such time
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent, and will reimburse the Administrative Agent for any documented
out-of-pocket expense incurred by the Administrative Agent, including documented





--------------------------------------------------------------------------------





fees and charges of one counsel and one local counsel and applicable regulatory
counsel in each appropriate jurisdiction and accountants’ fees and expenses, in
connection therewith.
13.Consent. Each Pledgor hereby consents that from time to time, before or after
the occurrence or existence of any Default or Event of Default, with or without
notice to or assent from any Pledgor, any other security at any time held by or
available to the Administrative Agent for any of the Secured Obligations may be
exchanged, surrendered, or released, and any of the Secured Obligations may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released, in whole or in part, as the Administrative Agent may see fit, and
each Pledgor shall remain bound under this Pledge Agreement and under the other
Loan Documents notwithstanding any such exchange, surrender, release,
alteration, renewal, extension, continuance, compromise, waiver or inaction,
extension of further credit or other dealing.
14.Remedies Upon Default. Upon the occurrence and during the continuation of any
Event of Default, (i) the Administrative Agent shall have, in addition to any
other rights given by law or the rights given hereunder or under each of the
other Loan Documents, all of the rights and remedies with respect to the Pledged
Collateral of a secured party under the UCC and (ii) the Administrative Agent
may cause all or any part of the Equity Interests held by it to be transferred
into its name or the name of its nominee or nominees. In addition, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may sell or cause the Pledged Collateral, or any part
thereof, which shall then be or shall thereafter come into the Administrative
Agent’s possession or custody, to be sold at any broker’s board or at public or
private sale, in one or more sales or lots, at such price as the Administrative
Agent may deem best, and for cash or on credit or for future delivery, and the
purchaser of any or all of the Pledged Collateral so sold shall thereafter hold
the same absolutely, free from any claim, encumbrance or right of any kind
whatsoever of any Pledgor or arising through any Pledgor. If any of the Pledged
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to pay the same and in such event The Administrative Agent may resell
such Pledged Collateral. Unless the Pledged Collateral threatens to decline
speedily in value or is or becomes of a type sold on a recognized market, the
Administrative Agent will give Pledgors reasonable notice of the time and place
of any public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any sale of the Pledged Collateral conducted
in conformity with reasonable commercial practices of banks, insurance companies
or other financial institutions disposing of property similar to the Pledged
Collateral shall be deemed to be commercially reasonable. Any requirements of
reasonable notice shall be met if such notice is mailed to Pledgors, as provided
in Section 27 below, at least ten (10) days before the time of the sale or
disposition. Any other requirement of notice, demand or advertisement for sale
is, to the extent permitted by applicable law, waived. The Administrative Agent
may, in its own name, or in the name of a designee or nominee, buy at any public
sale of the Pledged Collateral and, if permitted by applicable law, buy at any
private sale thereof. Pledgors will pay to the Administrative Agent on demand
all documented out-of-pocket expenses (including court costs and the fees and
charges of one counsel and one local counsel and applicable regulatory counsel
in each appropriate jurisdiction) of, or incident to, the enforcement of any of
the provisions hereof and all other charges due against the Pledged Collateral,
including taxes, assessments or Liens upon the Pledged Collateral and any
documented out-of-pocket expenses, including transfer or other taxes, arising in
connection with any sale, transfer or other disposition of Pledged Collateral.
The Administrative Agent shall apply the cash proceeds actually received from
any sale or other disposition to the reasonable expenses of retaking, holding,
preparing for sale, selling and the like, to the fees and charges of one counsel
and one local counsel and applicable regulatory counsel in each appropriate
jurisdiction and all travel and other documented out-of-pocket expenses which
may be incurred by the Administrative Agent in attempting to collect the Secured
Obligations or to enforce this Pledge Agreement or in the prosecution or defense
of any action or proceeding related to the subject matter of this Pledge
Agreement; and then to the Secured Obligations in the manner authorized by the
Credit Agreement.
15.Redemption; Marshaling. Each Pledgor agrees that the Administrative Agent
shall not be required to marshal any present or future security (including this
Pledge Agreement and the Pledged Collateral pledged hereunder) for, or
guaranties of, the Secured Obligations or any of them, or to resort to such
security or guaranties in any particular order; and all of the Administrative
Agent’s rights hereunder and in respect of such security and guaranties shall be
cumulative and in addition to all other rights, however existing or arising. To
the fullest extent that it lawfully may, each Pledgor hereby agrees that it will
not invoke any law relating to the marshaling of collateral that might cause
delay in or impede the enforcement of The Administrative Agent’s rights under
this Pledge Agreement or under any other instrument evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or guaranteed, and to the
fullest extent that it lawfully may, each Pledgor hereby irrevocably waives the
benefits of all such laws.
16.Term. This Pledge Agreement shall become effective only when accepted by the
Administrative Agent and, when so accepted, shall constitute a continuing
agreement and shall remain in full force and effect until all of the Secured
Obligations have been fully and finally paid, satisfied and discharged, at which
time this Pledge Agreement shall terminate and the Administrative Agent shall
deliver to Pledgors, at Pledgors’ expense, (i) such of the Pledged Collateral as
shall not have been sold or otherwise applied pursuant to this Pledge Agreement
and (ii) such termination statements and other release documents as may be
requested by Pledgors to evidence the termination of the Administrative Agent’s
security interest in the Pledged Collateral, Notwithstanding the foregoing, in
no event shall any termination of this Pledge Agreement terminate any indemnity
set forth in this Pledge Agreement or any of the other Loan Documents, all of
which indemnities shall survive any termination of this Pledge Agreement or any
of the other Loan Documents in accordance with their respective terms.
17.Rules and Construction. The singular shall include the plural and vice versa,
and any gender shall include any other gender as the text shall indicate. All
references to “including” shall mean “including, without limitation.” Whenever
in this Pledge Agreement the words “Equity Interest” or “Equity Interests” or
other similar words or phrases are used in connection with a Person referring to
equity ownership interests in such Person, such word or phrase shall also be
deemed to include a reference to capital stock and limited liability company
membership interests, each reference to a “corporation” shall also be deemed to
include a reference to a limited liability company and vice versa, each
reference to “shareholders” of a Person shall also be deemed to include a
reference to members and vice versa and each reference to “certificate of
incorporation” or “articles of incorporation” or “bylaws” shall also be deemed
to include a reference to “certificate of formation” and “operating agreement”
or other constituent documents of a limited liability company and vice versa.
18.Entire Agreement. This Pledge Agreement and each Pledge Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof,





--------------------------------------------------------------------------------





and supersedes all prior negotiations, agreements and understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof and of the Pledge Joinder
Agreements control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof and thereof. Neither this Pledge
Agreement nor any Pledge Joinder Agreement may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in a manner
other than as provided in the Credit Agreement.
19.Binding Agreement; Assignment. This Pledge Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Pledge Joinder Agreement or any interest
herein or therein or in the Collateral, or any part thereof or interest therein,
or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement. Without limiting
the generality of the foregoing sentence of this Section 19, any Lender may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Credit Agreement
(to the extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
the Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.
20.[Intentionally deleted.]
21.Cooperation and Further Assurances. Each Pledgor agrees that it will
cooperate with the Administrative Agent and will, upon the Administrative
Agent’s request, execute and deliver, or cause to be executed and delivered, all
such other powers, instruments, financing statements, certificates, legal
opinions and other documents, and will take all such other action as the
Administrative Agent may reasonably request from time to time, in order to carry
out the provisions and purposes hereof, including delivering to the
Administrative Agent, if requested by the Administrative Agent, irrevocable
proxies with respect to the Equity Interests constituting Pledged Collateral in
form reasonably satisfactory to the Administrative Agent (subject to Pledgors’
voting rights under Section 3 hereof). Until receipt thereof, this Pledge
Agreement shall constitute each Pledgor’s proxy to the Administrative Agent or
its nominee to vote all shares of the Equity Interests constituting Pledged
Collateral then registered in such Pledgor’s name (subject to Pledgors’ voting
rights under Section 3 hereof).
22.Secured Cash Management Agreements; Secured Hedging Agreements and Secured
Permitted Standalone Letters of Credit. No Secured Party (other than the
Administrative Agent) that obtains the benefit of this Pledge Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or the L/C Issuer and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Pledge Agreement
to the contrary, the Administrative Agent shall only be required to verify the
payment of, or that other satisfactory arrangement have been made with respect
to, the Secured Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements or Secured Permitted Standalone Letters of Credit to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as it may request, from
the applicable Cash Management Bank, Hedge Bank or PSLOC Bank, as the case may
be. Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Pledge Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
23.Severability. The provisions of this Pledge Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Pledge
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.
24.Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 24 the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Pledge Agreement.
25.Administrative Agent’s Exoneration. Under no circumstances shall the
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Pledged Collateral of any nature or
kind, other than the physical custody thereof, or any matter or proceedings
arising out of or relating thereto. The Administrative Agent shall not be
required to take any action of any kind to collect, preserve or protect its or
any Pledgor’s rights in the Pledged Collateral or against other parties thereto.
The Administrative Agent’s prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.
26.Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Annex A hereto which are required to be subject to a
Lien pursuant to this Pledge Agreement by the terms hereof or of any provision
of the Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Secured Parties (i) a Pledge Agreement Supplement in the
form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (iii) any other document required in
connection with such Additional Interests as described in Sections 6(c) and
6(d). Each Pledgor shall comply with the requirements of this Section 26
concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.12 of the Credit Agreement
applies,





--------------------------------------------------------------------------------





within the time period specified in such Section or elsewhere in the Credit
Agreement with respect to such Additional Interests; provided, however, that the
failure to comply with the provisions of this Section 26 shall not impair the
Lien on Additional Interests conferred hereunder.
27.Notices. All notices, requests and demand to or upon either party hereto
shall be given in the manner and become effective as stipulated in the Credit
Agreement.
28.Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interest which it has as of such date
of delivery or thereafter acquires any interest or the power to transfer, and
all references herein and in the other Loan Documents to the Pledgors or to the
parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder. Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Annex A referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Annex A attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental Annex
A.
29.Pledgors’ Obligations Not Affected. The obligations of Pledgors hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor; (b) any
exercise or nonexercise, or any waiver, by the Administrative Agent of any
right, remedy, power or privilege under or in respect of any of the Secured
Obligations or any security thereof (including this Pledge Agreement); (c) any
amendment to or modification of the Credit Agreement, the other Loan Documents
or any of the Secured Obligations; (d) any amendment to or modification of any
instrument (other than this Pledge Agreement) securing any of the Secured
Obligations; or (e) the taking of additional security for, or any guaranty of,
any of the Secured Obligations or the release or discharge or termination of any
security or guaranty for any of the Secured Obligations, whether or not any
Pledgor shall have notice or knowledge of any of the foregoing.
30.No Waiver, Etc. No act, failure or delay by the Administrative Agent shall
constitute a waiver of any of its rights and remedies hereunder or otherwise. No
single or partial waiver by the Administrative Agent of any Default or Event of
Default or right or remedy that the Administrative Agent may have shall operate
as a waiver of any other Default, Event of Default, right or remedy or of the
same. Default, Event of Default, right or remedy on a future occasion. Each
Pledgor hereby waives presentment, notice of dishonor and protest of all
instruments included in or evidencing any of the Secured Obligations or the
Pledged Collateral, and any and all other notices and demands whatsoever (except
as expressly provided herein).
31.Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
32.Administrative Agent Appointed Attorney-In-Fact. Each Pledgor hereby
constitutes and appoints the Administrative Agent, with full power of
substitution, such Pledgor’s attorney-in-fact for the purpose of carrying out
the provisions of this Pledge Agreement and taking any action and executing any
instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable. Without limiting the generality of the
foregoing, the Administrative Agent shall have the power to arrange for the
transfer, upon the occurrence and during the continuation of an Event of
Default, of any of the Pledged Collateral on the books of any or all of Pledged
Subsidiaries to the name of the Administrative Agent or the Administrative
Agent’s nominee. Pledgors agree to jointly and severally indemnify and save the
Administrative Agent and Secured Parties harmless from and against any liability
or damage that the Administrative Agent or any Secured Party may suffer or
incur, in the exercise or performance of any of the Administrative Agent’s or
any Secured Party’s powers and duties specifically set forth herein; provided
that such indemnity shall not be available to the extent that such liabilities
or damages (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of an indemnitee, (y) result from a claim brought by a Pledgor
against an indemnitee for breach in bad faith of such indemnitee’s obligations
hereunder, if a Pledgor has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (z)
arise out of, or in connection with, any proceeding that does not involve an act
or omission by a Pledgor or any of its Affiliates that is brought by an
indemnitee against any other indemnitee (other than any proceeding against any
indemnitee in its capacity or fulfilling its role as the Administrative Agent,
an Arranger, the L/C Issuer or any similar role).
33.Use of Loan Proceeds. Each Pledgor hereby represents and warrants to the
Administrative Agent that none of the loan proceeds heretofore and hereafter
received by it under the Credit Agreement are for the purpose of purchasing any
“margin stock” as that term is defined in either Regulation U promulgated by the
Board of Governors of the Federal Reserve System, or refinancing any
indebtedness originally incurred to purchase any such “margin stock.”
34.Waiver of Subrogation and Other Claims. Each Pledgor recognizes that the
Administrative Agent, in exercising its rights and remedies with respect to the
Pledged Collateral, may likely be unable to find one or more purchasers thereof
if, after the sale of the Pledged Collateral, a Pledged Subsidiary were, because
of any claim based on subrogation or any other theory, liable to any Pledgor on
account of the sale by the Administrative Agent of the Pledged Collateral in
full or partial satisfaction of the Secured Obligations or liable to any Pledgor
on account of any indebtedness owing to any Pledgor that is subordinated to any
or all of the Secured Obligations. Each Pledgor hereby agrees, therefore, that
if, in accordance with applicable law, the Administrative Agent sells any of the
Pledged Collateral in full or partial satisfaction of the Secured Obligations,
no Pledgor shall in such case have any right or claim against any Pledged
Subsidiary on account of any such subordinated indebtedness on the theory that
such Pledgor has become subrogated to any claim or right of the Administrative
Agent against such Pledged Subsidiary or on any basis whatsoever, and each
Pledgor hereby expressly waives and relinquishes all such rights and claims
against Pledged Subsidiaries.





--------------------------------------------------------------------------------





35.WAIVERS. EACH PLEDGOR HEREBY WAIVES: NOTICE OF THE ADMINISTRATIVE AGENT’S
ACCEPTANCE OF THIS PLEDGE AGREEMENT; NOTICE OF EXTENSIONS OF CREDIT, LOANS,
ADVANCES OR OTHER FINANCIAL ASSISTANCE BY THE ADMINISTRATIVE AGENT AND LENDERS
TO BORROWERS; PRESENTMENT AND. DEMAND FOR PAYMENT OF ANY OF THE SECURED
OBLIGATIONS; PROTEST AND NOTICE OF DISHONOR OR DEFAULT WITH RESPECT TO ANY OF
THE SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH ANY PLEDGOR MIGHT
OTHERWISE BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED.
36.Governing Law; Jurisdiction; Etc.
(a)THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
(b)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY
PLEDGE JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR ANY
PLEDGE JOINDER AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 27. NOTHING IN THIS PLEDGE AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
37.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, THE
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT OR ANY
PLEDGE JOINDER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
38.Amendment and Restatement. This Pledge Agreement amends and restates the
Existing Pledge Agreement in its entirety, and is not intended to be or operate
as a novation or an accord and satisfaction of any lien or security interest
arising under the Existing Pledge Agreement or the indebtedness arising or
secured thereunder or under the Existing Credit Agreement.
[Remainder of page intentionally left blank; signatures commence on following
page.]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed as of the date first above written.
PLEDGORS:


MASTEC, INC.
MASTEC NORTH AMERICA, INC.


By: /s/ George Pita    
Name: George Pita
Title: Executive Vice President, Chief Financial
Officer and Principal Accounting Officer


Bottom Line Services, LLC


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Investor Manager




EC SOURCE Services, LLC
MasTec Network Solutions, LLC
T&D Power, Inc.


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Executive Vice President


EC SOURCE Aviation, LLC


By: EC Source Services LLC, the Sole Member


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Executive Vice President


GO GREEN Services, LLC


By:/s/ Robert E. Apple    
Name: Robert E. Apple
Title: Initial Manager




MasTec POWER CORP.
MasTec Renewables Construction Company, Inc.
Pretec Directional Drilling, LLC
Pumpco, Inc.


By:/s/ Robert E. Apple    
Name: Robert E. Apple
Title: Vice President

































--------------------------------------------------------------------------------









Energy Erectors, Inc.
Energy Environmental Group, InC.
MasTec ETS Service Company, LLC
MasTec Network Solutions, Inc.
MasTec Residential Services, LLC
MP Drilling Holdings, LLC
POWER PARTNERS MASTEC, INC.
Power Partners MasTec, LLC
Three Phase Acquisition Corp.
Three Phase Line Construction, Inc.
Wanzek Construction, Inc.
WesTower Communications, LLC


By:/s/ Robert E. Apple    
Name: Robert E. Apple
Title: President




Precision Acquisition, LLC


By: MasTec, Inc. the Sole Member


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Chief Operating Officer




Precision Pipeline LLC
Precision Transport Company, LLC


By: /s/ Steve Rooney
Name: Steve Rooney
Title: President




MasTec Wireless Services, LLC


By: /s/ George Pita    
Name: George Pita
Title: Executive Vice President


                    





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent




By: /s/ Angela Larkin                        
Name: Angela Larkin                            
Title: Assistant Vice President                            















--------------------------------------------------------------------------------





ANNEX A
Pledgor
Pledged Subsidiary
Certificate
No.
Number of Pledged
Equity Interests
Percentage of
Outstanding
Equity Interests
MasTec, Inc.
MasTec Services Company, Inc.
2
100
100%
MasTec, Inc.
Church & Tower, Inc.
6
1,000
100%
MasTec, Inc.
MasTec North America, Inc.
1
100
100%
MasTec, Inc.
Three Phase Acquisition Corp.
1
10
100%
MasTec, Inc.
MasTec Renewables Construction Company, Inc.
1
100
100%
MasTec, Inc.
Precision Acquisition, LLC
1
100% of units
100%
MasTec, Inc.
MasTec Network Solutions, LLC
N/A
N/A
100%
MasTec, Inc.
EC Source Services, LLC
1
100% of units
100%
MasTec, Inc.
MasTec Spain, Inc.
2
100
100%
MasTec, Inc.
MasTec Brazil I, Inc.
2
100
100%
MasTec, Inc.
MasTec Brazil II, Inc.
2
100
100%
MasTec, Inc.
MasTec Venezuela, Inc.
2
100
100%
MasTec, Inc.
MasTec Latin America, Inc.
4
100
100%
MasTec, Inc.
CCM Investment Holding Co.
N/A
N/A
100%
MasTec, Inc.
MasTec Power Corp
N/A
N/A
100%
MasTec, Inc.
Pacer Construction Corporation
N/A
N/A
100%
MasTec, Inc.
MasTec Renewables Construction, Ltd.
C-1
1
65%
C-2
64
MasTec, Inc.
MasTelecom Europe I APS
N/A
N/A
65%
MasTec, Inc.
MasTec Participacoes Do Brasil, Ltda.
N/A
N/A
65%
MasTec, Inc.
Aidco de Mexico, S.A. de C.V.
N/A
N/A
65%
MasTec North America, Inc.
Acitel Mexicana, S.A.
N/A
N/A
65%
MasTec North America, Inc.
MasTec Wireless Services, LLC
3
100% of units
100%
MasTec North America, Inc.
Power Partners MasTec, LLC
1
100% of units
100%
MasTec North America, Inc.
Halsted Communications, Ltd.
3
50
100%
MasTec North America, Inc.
MasTec Property Holdings, LLC
4
10
N/A
MasTec North America, Inc.
Wanzek Construction, Inc.
46
44,085
100%
MasTec North America, Inc.
Power Partners MasTec, Inc.
1
10
100%
MasTec North America, Inc.
MasTec Residential Services, LLC
1
100% of units
100%
MasTec North America, Inc.
MasTec Foreign Holdings, LLC
1
100% of units
100%
MasTec North America, Inc.
MasTec Latin America Holdings, LLC
1
100% of units
100%
MasTec North America, Inc.
MasTec Mexico Holding Company, LLC
N/A
N/A
100%
MasTec North America, Inc.
Pumpco, Inc.
10
2,333
100%
MasTec North America, Inc.
MasTec EV Solutions, LLC
1
67% of units
67%
MasTec North America, Inc.
Go Green Services, LLC
N/A
N/A
100%
MasTec North America, Inc.
Bottom Line Services LLC
N/A
N/A
94%
MasTec North America, Inc.
Big Country Energy Services LLC
N/A
100% of units
100%
MasTec North America, Inc.
Douglas Fiber Enterprises, Inc.
1
100
100%
MasTec North America, Inc.
MTZ Alexander, LLC
N/A
100% of units
100%
MasTec North America, Inc.
Energy Erectors, Inc.
NV-35
4880
100%
V-35
488
MasTec North America, Inc.
MasTec ETS Services Company, LLC
N/A
N/A
100%






--------------------------------------------------------------------------------





MasTec North America, Inc.
SpeedWire, LLC
N/A
N/A
100%
MasTec North America, Inc.
MasTec FFH, Inc.
N/A
N/A
100%
MasTec North America, Inc.
MasTec Cooperatif (UA)
N/A
N/A
66%
MasTec North America, Inc.
Blue Rock (Panama) Quarries S.A.
N/A
N/A
66%
Precision Acquisition, LLC
Precision Transport Company, LLC
1
100
100%
Precision Acquisition, LLC
Precision Pipeline, LLC
1
100
100%
Precision Pipeline LLC
MP Drilling Holdings, LLC
N/A
N/A
100%
EC Source Services, LLC
AT Power, Inc.
1
1,000
100%
EC Source Services, LLC
T&D Power, Inc.
1
1,000
100%
EC Source Services, LLC
EC Source Aviation, LLC
N/A
N/A
100%
EC Source Services, LLC
Energy Environmental Group, Inc.
1
1,000
100%
EC Source Services, LLC
EC Source Transportation, LLC
N/A
N/A
100%
Three Phase Acquisition Corp.
Three Phase Line Construction, Inc.
5
300
100%
MasTec Network Solutions, LLC
MasTec Wireless Services, LLC
4
100% of units
100%
MasTec Network Solutions, LLC
Nsoro MasTec International, Inc.
2
100
100%
MasTec Network Solutions, LLC
MasTec Network Solutions Inc.
N/A
N/A
100%
MasTec Network Solutions, LLC
MasTec Nsoro Procurement Company LLC
N/A
100% of units
100%
MasTec Network Solutions, LLC
WesTower Communications, LLC
N/A
N/A
100%
MP Drilling Holdings, LLC
Pretec Directional Drilling LLC
5
80
80%














--------------------------------------------------------------------------------





EXHIBIT A
FORM OF PLEDGE AGREEMENT SUPPLEMENT
THIS PLEDGE AGREEMENT SUPPLEMENT dated as of     _____________________, 20__
(this “Pledge Agreement Supplement”), is made by _____________________________,
a ______________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Credit Agreement).
RECITALS:
A.    Mastec, Inc., a Florida corporation (the “Company”), Mastec North America,
Inc., a Florida corporation (together with the Company, collectively, the
“Borrowers” and each individually a “Borrower”), the lenders party thereto and
the Administrative Agent are party to that certain Fourth Amended and Restated
Credit Agreement dated as of February 22, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


B.    The Pledgor is party to that certain Fifth Amended and Restated Pledge
Agreement dated as of February 22, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), among the
Borrowers, certain Subsidiaries thereof and the Administrative Agent.
C.    The Pledgor has acquired rights in the Pledged Interests listed on Annex A
to this Pledge Agreement Supplement (the “Additional Interests”) and desires to
pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement.
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permittted Standalone Letters
of Credit, the Pledgor hereby agrees as follows:
1.    Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a first
priority lien and security interest in, the Additional Interests and all of the
following:
(a)    all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interests;
(b)    all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
(c)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(d)    all proceeds of any of the foregoing.
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 1 shall not extend to any Excluded Asset.
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Pledged Collateral” under and are
subject to the Pledge Agreement. Each of the representations and warranties with
respect to Pledged Interests and Pledged Collateral contained in the Pledge
Agreement is hereby made by the Pledgor with respect to the Additional Interests
and the Additional Collateral, respectively. The Pledgor further represents and
warrants that Supplemental Annex A attached to this Pledge Agreement Supplement
contains a true, correct and complete description of the Additional Interests,
and that all other documents required to be furnished to the Administrative
Agent in connection with the Additional Collateral have been delivered or are
being delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Annex A to the Pledge Agreement shall be deemed, as to
it, to be supplemented as of the date hereof to include the Additional Interests
as described on Annex A to this Pledge Agreement Supplement.
2.    Counterparts. This Pledge Agreement Supplement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Agreement Supplement to





--------------------------------------------------------------------------------





produce or account for more than one such counterpart executed by the Pledgor.
Without limiting the foregoing provisions of this Section 2, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Pledge
Agreement.
3.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 36
and 37 of the Pledge Agreement are hereby incorporated by reference as if fully
set forth herein.


IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by its authorized officer as of the day and year first above
written.
PLEDGOR:
                        
By:_____________________________________        
Name: __________________________________                    
Title: ___________________________________                        







--------------------------------------------------------------------------------





SUPPLEMENTAL
ANNEX A
(to Pledge Agreement Supplement of _________________ dated _______________)
Additional Interests
Pledgor
Pledged Subsidiary
Certificate No.
Number of Pledged Equity Interests
Percentage of Outstanding Equity Interests
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------





EXHIBIT B
form of PLEDGE JOINDER AGREEMENT
THIS PLEDGE JOINDER AGREEMENT dated as of _____________, 20_ (this “Pledge
Joinder Agreement”), is made by _________________________, a
__________________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Credit Agreement).
RECITALS:
A.    Mastec, Inc., a Florida corporation (the “Company”), Mastec North America,
Inc., a Florida corporation (together with the Company, collectively, the
“Borrowers” and each individually a “Borrower”), the lenders party thereto and
the Administrative Agent are party to that certain Fourth Amended and Restated
Credit Agreement dated as of February__], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


B.    The Borrowers, each Pledgor and the Administrative Agent are party to that
certain Fifth Amended and Restated Pledge Agreement dated as of February 22,
2017 (as in effect on the date hereof, the “Pledge Agreement”).


C.    The Joining Pledgor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Pledgor and be joined as a party to
the Pledge Agreement as a Pledgor (as defined in the Pledge Agreement).


C.    The Joining Pledgor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit, the Joining Pledgor hereby agrees as follows:
1.    Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, including the grant
pursuant to Section 2 of the Pledge Agreement of a security interest to the
Administrative Agent for the benefit of the Secured Parties in, and collateral
assignment and pledge to the Administrative Agent of, the Pledged Interests and
other property constituting Collateral of such Pledgor or in which such Pledgor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Pledge Agreement), all with the same force and
effect as if the Joining Pledgor were a signatory to the Pledge Agreement.
2.    Affirmations. The Joining Pledgor hereby acknowledges and affirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.
3.    Supplemental Annex. Attached to this Pledge Joinder Agreement is a duly
completed annex (the “Supplemental Annex A”) supplementing as thereon indicated
Annex A to the Pledge Agreement. The Joining Pledgor represents and warrants
that the information contained on the Supplemental Annex A with respect to such
Joining Pledgor and its properties and affairs is true, complete and accurate as
of date hereof.
4.    Severability. The provisions of this Pledge Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Pledge Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.
5.    Counterparts. This Pledge Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Delivery of an executed counterpart of a signature page of
this Pledge Joinder Agreement by facsimile or electronic transmission (including
.pdf file) shall be effective as delivery of a manually executed counterpart
hereof.
6.    Delivery. The Joining Pledgor hereby irrevocably waives notice of
acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Cash Management Agreements and Hedge Agreements made and
maintained, in reliance on this Pledge Joinder Agreement and the Pledgor’s
joinder as a party to the Pledge Agreement as herein provided.





--------------------------------------------------------------------------------





7.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 36
and 37 of the Pledge Agreement are hereby incorporated by reference as if fully
set forth herein.
IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.
JOINING PLEDGOR:
                        


By: ________________________________                    
Name: ______________________________                
Title: _______________________________                







--------------------------------------------------------------------------------





SUPPLEMENTAL
ANNEX A
Pledgor
Pledged Subsidiary
Certificate No.
Number of Pledged Equity Interests
Percentage of Outstanding Equity Interests
 
 
 
 
 
 
 
 
 
 







Delivered Pursuant to Pledge Joinder Agreement of:
______________________________________________________    











--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND AGREEMENT OF THE ISSUERS
Each of the undersigned entities (each an “Issuer”) hereby acknowledges,
represents and agrees that: (i) such Issuer has received a true and correct copy
of the Fifth Amended and Restated Pledge Agreement (the “Pledge Agreement”),
dated as of February 22, 2017, by and among MASTEC, INC., a Florida corporation
(the “Company” and a “Pledgor”), MASTEC NORTH AMERICA, INC., a Florida
corporation (“MasTec North America” and a “Pledgor”), EACH OTHER SUBSIDIARY OF
THE COMPANY PARTY THERETO AS OF THE DATE THEREOF OR THAT SHALL BECOME A PARTY
THERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Pledgor” and
together with MasTec and MasTec North America, collectively, the “Pledgors”),
and BANK OF AMERICA, N.A,, as administrative agent (together with its successors
in such capacity, the “Administrative Agent”) for the Secured Parties; (ii) the
Pledge Agreement has been duly recorded and noted on the books and records of
such Issuer and will be maintained as part of such books and records; (iii) the
Pledge Agreement does not violate any term, condition or covenant of (A) the
organizational documents, operating agreement or by-laws of such Issuer (the
“Issuer Agreements”), or (B) any other agreement to which such Issuer is a
party, except in the case of clause (B) to the extent that could not reasonably
be expected to have a Material Adverse Effect; (iv) such Issuer will comply with
written instructions originated by the Administrative Agent without further
consent of any Pledgor as the registered owner of its respective portion the
Pledged Collateral; (v) such Issuer consents to the execution of the Pledge
Agreement and to the assignment, transfer and pledge of the Pledged Collateral
effected thereby; and (vi) upon or after an Event of Default, such Issuer
consents to a public or private sale or sales of all or any part of the Pledged
Collateral by the Administrative Agent, for the benefit of the Secured Parties,
in accordance with the terms of the Pledge Agreement and consents to each
purchaser of all or any part of the Pledged Collateral at such sale or sales
becoming a member or other owner, if applicable, of such Issuer thereby entitled
to the same rights and privileges and subject to the same duties as the owner of
such Pledged Collateral under the Issuer Agreements.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meaning ascribed to them in the Pledge Agreement.
[Signature pages follow.]







--------------------------------------------------------------------------------









This ____ day of [______________], 20___.


MASTEC, INC.
MASTEC NORTH AMERICA, INC.


By:    
Name: George Pita
Title: Executive Vice President, Chief Financial
Officer and Principal Accounting Officer




MASTEC SERVICES COMPANY, INC.
CHURCH & TOWER, INC.
THREE PHASE ACQUISITION CORP.
MASTEC RENEWABLES CONSTRUCTION COMPANY, INC.
PRECISION ACQUISITION, LLC
MASTEC NETWORK SOLUTIONS, LLC
EC SOURCE SERVICES, LLC
MASTEC SPAIN, INC.
MASTEC BRAZIL I, INC.
MASTEC BRAZIL II, INC.
MASTEC VENEZUELA, INC.
MASTEC LATIN AMERICA, INC.
CCM INVESTMENT HOLDING CO.
MASTEC POWER CORP
PACER CONSTRUCTION CORPORATION
MASTEC RENEWABLES CONSTRUCTION, LTD.
MASTELECOM EUROPE I APS
MASTEC PARTICIPACOES DO BRASIL, LTDA.
AIDCO DE MEXICO, S.A. DE C.V.
ACITEL MEXICANA, S.A.
MASTEC WIRELESS SERVICES, LLC
POWER PARTNERS MASTEC, LLC
HALSTED COMMUNICATIONS, LTD.
MASTEC PROPERTY HOLDINGS, LLC


By:______________________________
Name:
Title:



















































--------------------------------------------------------------------------------







WANZEK CONSTRUCTION, INC.
POWER PARTNERS MASTEC, INC.
MASTEC RESIDENTIAL SERVICES, LLC
MASTEC FOREIGN HOLDINGS, LLC
MASTEC LATIN AMERICA HOLDINGS, LLC
MASTEC MEXICO HOLDING COMPANY, LLC
PUMPCO, INC.
MASTEC EV SOLUTIONS, LLC
GO GREEN SERVICES, LLC
BOTTOM LINE SERVICES LLC
BIG COUNTRY ENERGY SERVICES LLC
DOUGLAS FIBER ENTERPRISES, INC.
MTZ ALEXANDER, LLC
ENERGY ERECTORS, INC.
MASTEC ETS SERVICES COMPANY, LLC
SPEEDWIRE, LLC
MASTEC FFH, INC.
MASTEC COOPERATIF (UA)
BLUE ROCK (PANAMA) QUARRIES S.A.
PRECISION TRANSPORT COMPANY, LLC
PRECISION PIPELINE, LLC
MP DRILLING HOLDINGS, LLC
AT POWER, INC.
T&D POWER, INC.
EC SOURCE AVIATION, LLC
ENERGY ENVIRONMENTAL GROUP, INC.
EC SOURCE TRANSPORTATION, LLC
THREE PHASE LINE CONSTRUCTION, INC.
MASTEC WIRELESS SERVICES, LLC
NSORO MASTEC INTERNATIONAL, INC.
MASTEC NETWORK SOLUTIONS INC.
MASTEC NSORO PROCUREMENT COMPANY LLC
WESTOWER COMMUNICATIONS, LLC
PRETEC DIRECTIONAL DRILLING LLC
 


By: ___________________________________    
Name:
Title:







